Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
 
DETAILED ACTION
Claims 1-5 and 7-20 were previously examined.
Claims 1 and 16 have been amended on December 29, 2021.
Claims 1-5 and 7-20 are pending in this action.

Response to Arguments

Applicant's arguments, see under “Claim Rejection under 35 USC 101” filed December 29, 2021 have been fully considered but they are not persuasive. 

Applicant’s arguments:

On pages 9-10, Applicant argued that claim 1 is directed to a method that comprises identifying data to be processed, and processing the identified data using an error code with a processing circuit to detect data errors and/or correct data errors in the identified data. The detection of data errors is a practical application in that once a data error is detected, such data associated with the data error may be discarded or alternatively can be repaired or corrected. Doing so results in data errors not being employed in subsequent analysis and thus improves application quality.

In responses:

Examiner disagreed because the recited claims do not utilize the identified data after detecting errors or correcting 1 or 2-Bit errors.  As such, there is no improvement for system.  

In addition, the amended claim 1 does not provide a method of correcting the 1-bit, adjacent 2-bit or non-adjacent 2-bit error when detecting errors.  Therefore, it is unclear how it can detect or correct errors at all.

As such, the rejection is maintained.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.

The claim(s) 1 and 16 recite(s) the abstract limitations such as “identifying data to be processed; and processing the data using an error code, processing the identified data using an error code with a processing circuit to correct 1-bit errors, correct adjacent 2-bit errors, and detect nonadjacent 2-bit errors,  wherein the error code comprises an H-matrix with n columns and m rows, wherein the columns of the H-matrix are different, wherein component-by-component XOR sums of adjacent columns of the H-matrix are different from one another and from all columns of the H-matrix, and wherein component-by-component XOR sums of nonadjacent columns of the H-matrix are different from all columns of the H-matrix and from all component-by-component XOR sums of adjacent columns of the H-matrix” is a process that, under its broadest reasonable interpretation, covers performance of the limitation under the mental processing and mathematical processing but for the recitation of generic computer (see claim 16).

Claims 2-5, 10-14 recite a description of error code and H-Matrix and therefore the claims do not overcome the abstraction rejection.

Claim 12 recites “wherein the extended H-matrix is determined by: duplicating the H-matrix into an original H-matrix and a duplicate H-matrix, wherein an intermediate column having m zeroes is inserted between the original H-matrix and the duplicate H-matrix, wherein the original H-matrix has two rows having n zeroes added to it, wherein the duplicate H-matrix has one row having n ones and a further row added to it, wherein the further row is determined by: a bit combination comprising n bits according to 1010 .  . . 10, if n is even-numbered, or a bit combination comprising n bits according to 1010 .  . . 1, if n is odd-numbered, and wherein the intermediate column comprising m zeroes has one column [0,1]T added to it” is a description of how to performing mathematical calculation for the matrix.  As such, it does not overcome the abstract rejection.

Claims 7-9 recite a syndrome generator for performing mathematical processing on of error code and therefore the claims do not overcome the abstraction rejection.



Claims 17-20 recite similar limitations as claims 2-15.  Therefore, the claims do not overcome the abstract rejection.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation under mental processing except for the recitation of generic computer components and software module, then it falls within the “Mental Processes” and “Mathematical Processing” grouping of abstract ideas.  

The human mind can (1) identify which data to be processed and (2) process the identified data according to an error code mathematical formula “XOR sums…” of columns

Accordingly, the claim recites an abstract limitation.

In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.

This judicial exception is not integrated into a practical application because the claims recite a generic processor such as “a processing circuit” (see claim 1)  and “a (see claim 16) for processing data. 

Applicant defines that the processing circuit or unit can be or comprise any type of processor or calculator or computer having accordingly necessary peripherals (memory, input/output interfaces, input/output devices, etc.) (See paragraph [0036] of Applicant’ specification)

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

Claims 1 and 16 do not recite any additional elements except a generic processor such as “a processing circuit” (see claim 1) and “a memory circuit comprising instructions; and a processing circuit that is configured to retrieve and execute the (see claim 16) for processing data.  

Applicant defines that the processing circuit or unit can be or comprise any type of processor or calculator or computer having accordingly necessary peripherals (memory, input/output interfaces, input/output devices, etc.) (See paragraph [0036] of Applicant’ specification)

Accordingly, the additional generic elements do not amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation

The claim is directed to an abstract idea.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111